ORDER
This case came before the Court for oral argument September 21,1993 pursuant to an order that had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The trial justice had granted an additur to the plaintiff and in the alternative had ordered a new trial on all issues. An examination of the record indicates that the trial justice exercised his independent judgment, that he analyzed the evidence, weighed the credibility of the witnesses and then determined that the verdict of the jury was not in accordance with the preponderance of the evidence and that it failed to do substantial justice between the parties. See Pisaturo v. Raso, 507 A.2d 1357 (R.I.1986); Ruggieri v. Ventalume Window & Door Products, Inc., 108 R.I. 514, 277 A.2d 296 (1971). We are of the opinion that the trial justice properly performed his function in analyzing the evi*1351dence and weighing the credibility of the witnesses. We believe that he did not overlook or misconceive material evidence, nor was he otherwise clearly wrong. See Fox v. Allstate Insurance Co., 425 A.2d 903 (R.I.1981).
Consequently the appeal of the defendant is denied and dismissed. The order of the trial justice in respect to both additur and new trial is hereby affirmed.
FAY, C.J., did not participate.